Fourth Court of Appeals
                                      San Antonio, Texas
                                           September 9, 2022

                                          No. 04-22-00583-CV

                                      IN RE Sondra GROHMAN

                   From the 216th Judicial District Court, Gillespie County, Texas
                                      Trial Court No. 15705
                         Honorable Albert D. Pattillo, III, Judge Presiding


                                          Original Proceeding1

                                                ORDER

Sitting:         Patricia O. Alvarez, Justice
                 Irene Rios, Justice
                 Lori I. Valenzuela, Justice

       On September 9, 2022, relator filed a petition for writ of mandamus and an emergency
motion for stay pending final resolution of the petition for writ of mandamus. After considering
the petition and the record, this court concludes relator is not entitled to the relief sought.
Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a).
Relator’s motion for emergency relief is DENIED as moot.2


           It is so ORDERED on September 9, 2022.

                                                                  PER CURIAM

           ATTESTED TO: ________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT




1
  This proceeding arises out of Cause No. 15705, styled In the Matter of The Marriage of Sondra Grohman and
Larry Wegner, pending in the 216th Judicial District Court, Gillespie County, Texas, the Honorable Albert D.
Pattillo, III presiding.
2
  Opinion to follow.